Name: 93/607/EC: Commission Decision of 15 November 1993 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  America
 Date Published: 1993-11-25

 Avis juridique important|31993D060793/607/EC: Commission Decision of 15 November 1993 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community Official Journal L 291 , 25/11/1993 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 53 P. 0189 Swedish special edition: Chapter 3 Volume 53 P. 0189 COMMISSION DECISION of 15 November 1993 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community (93/607/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 4 (1) thereof,Whereas a list of establishments in Argentina, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 86/414/EEC (3), as last amended by Decision 93/345/EEC (4);Whereas a Community on-the-spot visit to meat product establishments in Argentina has revealed that the level of hygiene in one establishment has improved since the last inspection; whereas the list of establishments should be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 86/414/EEC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 15 November 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 173, 27. 6. 1992, p. 13.(3) OJ No L 237, 23. 8. 1986, p. 36.(4) OJ No L 139, 10. 6. 1993, p. 21.ANNEX LIST OF ESTABLISHMENTS >TABLE>